DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites "the carcass" and “the tire axial direction” in line 2 which lack antecedent basis in the claim. Change to --a carcass-- and --a tire axial direction--. 
Claim 5 recites “the rubber member for a tire” and “among the rubber members for tire”.  “the rubber member” and “the rubber members” lack antecedent basis in the claim.  And, it is unclear how many tires are required nd paragraph rejection is to amend the last 5 lines of claim 5 to recite the following: 
among rubber members of the tire which are located outward in the tire axial direction than the position of the electronic component, the rubber member having the largest E*(100°C) at 100°C and E*(150°C) at 150°C satisfies the following formula: E*(150°C)/E*(100°C) ≥0.9.

The remaining claims are rejected because they are dependent claims of rejected claim 5.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Myatt (US 2011/0175778) in view of Miyazaki (US 2010/0032071) and JP’102 (JP 2012-255102).
Regarding claims 5-9, Myatt teaches a pneumatic tire comprising a RFID (an electronic component) provided at a position that is axially outside a carcass (FIG. 7).  
Myatt is silent to complex modulus E* of the rubber member of the tire.  However, in FIG. 7 of Myatt, a chafer and a sidewall are rubber 
As to the claimed ratio of: E*(150°C)/E*(100°C), the instant application obtains the claimed E*(150°C)/E*(100°C) values due to the presence of a heat resistance improving agent that is acrylates and methacrylate having two or more ester groups bonded to carbon atoms; further, TABLE 2 and TABLE 3 of the instant application discloses rubber compositions for a clinch (chafer) that satisfies the claimed ratio.
JP’102 teaches a rubber composition for tires obtained by mixing 0.3-10 parts by weight of methacrylate and 3-5 parts of weight of silica with 100 parts weight of diene-based rubber containing natural rubber for the benefits of excellent fatigue resistance, strength, abrasion resistance, durability and hardness, and suppress reversion during high-temperature vulcanization (abstract).  Pages 4-5 of the machine translation of JP’102 discloses acrylate and methacrylate formulas.  The disclosed formulas corresponds substantially close to the suitable examples disclosed by the instant application.  For example: acrylate 4 of page 9 of the machine translation discloses: Trimethylolpropane triacrylate which is among the list of suitable heat resistance agents disclosed by the instant application [0039] of the original specification dated 02/27/2020.  Another example: acrylate  high temperature and improves fatigue resistance; particularly, the modulus of the rubber composition can be maintained even in high temperature.  JP’102 teaches its rubber composition may be used in bead portions to provide tire durability, fatigue resistance, and wear resistance (page 7-8 of the machine translation).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of Myatt with the claimed E*(150°C)/E*(100°C) ranges for a rubber member having the largest E*(100°C ) among the rubber members of the tire which are located outward in the tire axial direction of the RFID to satisfies the following relationships:
E*(150°C)/E*(100°C) ≥ 0.9 (claim 5), 
E*(150°C)/E*(100°C) ≥ 1.0 (claim 6), 
E*(150°C)/E*(100°C) ≥ 1.3 (claim 7), 
E*(150°C)/E*(100°C) ≤ 1.5 (claim 8), 
E*(150°C)/E*(100°C) ≤ 1.4 (claim 9), 
since Miyazaki shows a complex modulus of a chafer is greater than a complex modulus for a sidewall of a tire and JP’102 teaches a rubber  the chafer of Myatt, and there is a reasonable basis to conclude or a reasonable expectation that the rubber composition of JP’102 would exhibit the claimed E*(150°C)/E*(100°C) ranges as JP’102 teaches a rubber composition that is the same or substantially the same as the rubber composition of the instant application.  "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." (MPEP 2112.01).
Regarding claim 10, FIG. 7 of Myatt satisfies the claimed limitation.
Regarding claim 11, Myatt teaches an RFID ([0023]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRA LY whose telephone number is (571)270-7060. The examiner can normally be reached Monday-Friday, 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENDRA LY/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        03/25/2022